Citation Nr: 9928455	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-04 851 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $5,282.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from April 1944 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision from the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida, VA Regional Office (RO), which denied waiver of 
overpayment of VA pension benefits in the calculated amount 
of $5,282.

In a June 1994 rating decision, the RO determined that the 
veteran was incompetent, and thereafter his spouse was 
appointed his fiduciary.


FINDINGS OF FACT

1.  The veteran was determined to be permanently and totally 
disabled in April 1978 pension and was determined to be 
eligible for an award pension benefits as well as special 
monthly pension for aid and attendance in March 1994. 

2.  The RO notified the veteran at the time of the original 
award, and his spouse, in subsequent correspondence, that the 
veteran's continued eligibility for pension benefits was 
based on countable annual family income and that the VA 
should be notified of any changes in family income. 

3.  In February 1997, the veteran's pension benefits were 
terminated effective January 1, 1996, based on changes in the 
veteran's family income.  This action created an overpayment 
of $5,282. 

4.  The spouse's failure to submit information regarding the 
change in the veteran's income does not rise to the level of 
fraud, misrepresentation, bad faith, or lack of good faith. 

5.  Recovery of the overpayment would be against the 
principles of equity and good conscience.


CONCLUSION OF LAW

The overpayment was not due to the appellant's fraud, 
misrepresentation, or bad faith and recovery of the 
overpayment of VA improved pension benefits in the amount of 
$5,282 would be against the principles of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been in receipt of improved pension benefits 
since March 1994.  Although he was permanently and totally 
disabled for pension purposes in April 1978, he was not 
eligible for an award of pension benefits until March 1994, 
at that time he was also determined to be entitled to special 
monthly pension for aid and attendance.  In June 1994, the 
appellant, the veteran's spouse, was appointed fiduciary as 
the veteran was determined to be incompetent for VA purposes.  
In several award letters, dated from April 1994 to May 1996, 
the appellant was informed of the responsibility to promptly 
notify the VA of any changes in the family income. received.

In a January 1997 EVR, the appellant indicated that the 
veteran's Social Security Income had increased and that his 
medical expenses had decreased.  In a February 1997 letter, 
the appellant was notified that the veteran's benefits were 
being terminated retroactive to January 1, 1996, and that 
such termination resulted in an overpayment.  In March 1997, 
the appellant was notified that the amount of the overpayment 
was $5,282.

In March 1997, correspondence was received from the appellant 
requesting waiver of the debt as recovery would cause undue 
financial hardship.  The January 1997 financial status report 
reflected that the veteran's total monthly family income was 
$17,911 from Social Security and other income, and that there 
was an IRA of $22,900, and $1200 in the checking account.  
Unreimbursed medical expenses for the year totaled $1,890.  
The March 1997 financial status report reflected that the 
veteran's total monthly family income was $1,130 from Social 
Security and rent, and that there was an IRA of $22,000, a CD 
of $8,000 and $500 in the checking account.  The monthly 
expenses totaled $1,159, which included $400 for food, $213 
for utilities, $525 for other itemized living expenses, and 
$21 for monthly payments on specific installment contracts 
and other debts. 

A veteran who is receiving a pension is required to report to 
the VA any material change or expected change in his income 
or other circumstance that affects the payment of benefits.  
38 C.F.R. § 3.660 (1998).  Payments of any kind and from any 
source are countable income for determining eligibility for 
VA improved pension benefits, unless specifically excluded by 
law.  38 U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a).  
Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3) (1998).

The recovery of any payment may not be waived if there exists 
in connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person seeking a waiver of the recovery of the payment.  The 
term "bad faith" generally describes unfair or deceptive 
dealing by someone who seeks to gain by such dealing at 
another's expense.  An appellant's conduct in connection with 
an overpayment exhibits bad faith if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. §§ 
1.963, 1.965(b) (1998).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a)(1998).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are:  (1) whether actions of 
the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
receipt of VA benefits.  Additionally, the adjudicator must 
conduct a "balancing of the faults," weighing the fault of 
the debtor against any fault attributable to the VA.  38 
C.F.R § 1.965(a)(1998).

Upon review, the Board observes that the appellant did not 
contest the existence or the amount of the overpayment.  
Thus, the Board finds that the overpayment of VA improved 
pension benefits in the amount of $5,282 was solely the 
consequence of the appellant's own action and thus properly 
created.  Additionally, the Committee determined that that 
fraud, misrepresentation, bad faith, and lack of good faith 
were not established based upon the evidence of record.  We 
agree.

After consideration of the record, the Board finds that the 
creation of the debt at issue was due to the fault of the 
appellant.  The Board notes that the evidence indicates that 
the veteran's SSA increased and medical expenses decreased in 
1996.  Therein lays a problem, attempting to predict medical 
expenses for an incompetent veteran, confined to a nursing 
home, is a difficult proposition.  

The Board finds that recovery of the debt would nullify the 
purpose for which benefits were intended.  The pension 
benefits paid to the veteran were intended to provide income 
to veterans who are unemployable by reason of their 
disabilities and who meet certain financial status criteria.  
Evidence of record reveals that the veteran is incompetent 
and resides at a nursing home as he suffers from Alzheimer's 
disease.  There is no reasonable evidence to support a 
conclusion that his condition will change for the better.  
Thus, the veteran's situation more than meets the objective 
for which pension benefits were created.  Moreover, the 
evidence of record further indicates that the medical 
expenses of the veteran and his spouse fluctuate from year to 
year.  We may only predict that future expenses may rise with 
inflation and projected changes in the need for acute care 
for both the veteran and his spouse.  The monthly expenses of 
the veteran and his spouse appears to exceed the annual 
family income more often than not and thus, the Board finds 
that it would create undue hardship for the appellant to 
repay the overpayment.  In reaching this determination, the 
Board is influenced by the age of the veteran and the 
appellant, the fact that the veteran is confined to a nursing 
home and that the veteran has been declared incompetent.  
Therefore, the Board concludes that recovery of the 
overpayment of $5,282 would be against the principles of 
equity and good conscience.  Accordingly, waiver of recovery 
of the overpayment is granted.



ORDER

Waiver of recovery of the overpayment of improved pension 
benefits in the amount of $5,282 is granted.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

